DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0180016 to Choi et al.) in view of Hashimoto (US 2005/0118501 to Hashimoto et al.).
	Regarding Claim 1, Choi teaches:
a protection device for a battery pack, the pack comprising a plurality of batteries, the protection device disposed between two adjacent batteries (Figs. 1-2, abstract)
the protection comprising a first connecting assembly 322 corresponding to a first battery cell, and a second connecting assembly 324 corresponding to a second, adjacent battery cell, the connecting assemblies being opposite each other (Figs. 2-4, paras 0034-0038 and 0047)


    PNG
    media_image1.png
    355
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    499
    media_image2.png
    Greyscale

a conductive connecting assembly, i.e. the connector for the normal series connection scheme forming a conduction safety circuit 200 electrically connected with terminals of the first battery and the second battery (para 0036, Figs. 2-4)
wherein the conductive connecting assembly is selectively and electrically connected with the first connecting assembly and the second connecting assembly to form an overload protection circuit 300, which when activated in some embodiments, melts a fuse in the safety circuit 200 to disconnect the batteries (see paras 0038-0040 and Fig. 2)
wherein the protection device in the normal state has the connecting assemblies 100a and 100b spaced apart with an open overload circuit 300
wherein in an alarm state, defined by cell swelling, the connecting assemblies are pushed together to electrically connect and thereby close the overload protection circuit 300 (Fig.4 and paras 0040-0044)
	Choi does not explicitly disclose the connection structure of the switch 320 to the corresponding terminals, and so does not explicitly disclose that the switch components are electrically connected to 300 formed by switch 320 wherein the corresponding connecting assemblies are connected either to the terminal polarity of the cells or to the housing polarity of the cells in order to form the short circuit. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 2-4 and 16, Choi teaches:
a fusible section (claim 7, para 0039)
	Choi does not explicitly teach the structure of the fuse, but it was well-known in the art that a conventional type of fuse employs a weakened area, formed via a plurality of through holes spaced apart from each other to form a thinner area than the surrounding positions on the connector, that is fused in response to a certain predetermined overload. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See for example, US 2011/00171505 to Kishll et al. (Fig. 4 showing through holes to form fusible links).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0180016 to Choi et al.) in view of Hashimoto (US 2005/0118501 to Hashimoto et al.), in further view of Kim (US 2015/0380778 to Kim et al.).
	Regarding Claim 5, Choi teaches:
a mounting base 322/324 and a contact unit 322a/324b, wherein the contact units are configured to be in contact with each other (Figs. 3-4)
	Choi does not explicitly teach that the mounting base provides a “mounting hole” to receive the contact unit, but Choi also does not explicitly teach how to mount the switch on the sides of the cells. Roh, from the same field of invention, regarding a circuit breaker responsive to battery swelling, teaches a mounting base with a mounting hole (Figs. 4 and 5a) for receiving a portion of a contacting assembly that is responsive to swelling. It would have been obvious to one of ordinary skill in the art to provide a mounting base with a mounting hole on the side of a battery, since Kim does not explicitly teach how to mount the switch, and it was known in the art that providing a mounting base with a mounting hole for complementary parts of a similar switch was one way to secure them relative to each other. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0180016 to Choi et al.) in view of Hashimoto (US 2005/0118501 to Hashimoto et al.), in further view of Jiang (US 2013/0122346 to Jiang et al.).
	Regarding Claim 13, Choi teaches:
a protection device for a battery pack, the pack comprising a plurality of batteries, the protection device disposed between two adjacent batteries (Figs. 1-2, abstract)
the protection comprising a first connecting assembly 322 corresponding to a first battery cell, and a second connecting assembly 324 corresponding to a second, adjacent battery cell, the connecting assemblies being opposite each other (Figs. 2-4, paras 0034-0038 and 0047)


    PNG
    media_image1.png
    355
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    364
    499
    media_image2.png
    Greyscale

a conductive connecting assembly, i.e. the connector for the normal series connection scheme forming a conduction safety circuit 200 electrically connected with terminals of the first battery and the second battery (para 0036, Figs. 2-4)
wherein the conductive connecting assembly is selectively and electrically connected with the first connecting assembly and the second connecting assembly to form an overload protection circuit 300, which when activated in some embodiments, melts a fuse in the safety circuit 200 to disconnect the batteries (see paras 0038-0040 and Fig. 2)
wherein the protection device in the normal state has the connecting assemblies 322/324 spaced apart with an open overload circuit 300
wherein in an alarm state, defined by cell swelling, the connecting assemblies are pushed together to electrically connect and thereby close the overload protection circuit 300 (Fig.4 and paras 0040-0044)
	Choi does not explicitly disclose the connection structure of the switch 320 to the corresponding terminals, and so does not explicitly disclose that the switch components are electrically connected to 300 formed by switch 320 wherein the corresponding connecting assemblies are connected either to the terminal polarity of the cells or to the housing polarity of the cells in order to form the short circuit. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	While Choi discloses some gap between adjacent batteries for housing the switch, it does not explicitly teach the claimed “separator” being disposed between adjacent batteries, wherein the protection device is embedded on the separator. It would have been obvious to one of ordinary skill in the art to associate the overload protection circuit 300 including the safety circuit 200 with some structure between batteries, as identified in the figures of Choi, as taught in e.g. Jiang, cited here for teaching a “separator” similar to that disclosed in the instant specification and which would have been obvious to use as a spacer structure for the switch disclosed in Choi with the motivation to stabilize the switch and adjacent cells with respect to each other.  
	Regarding Claim 14, Choi teaches:
when in an alarm state, the battery cells have portion configured to push the connecting assemblies towards each other (Figs. 3-4) in a way that reads on the claimed “pressure activation piece” under the broadest reasonable interpretation of that phrase, such that when 
	Regarding Claim 15, Choi teaches:
a vehicle (para 0068)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0180016 to Choi et al.) in view of Hashimoto (US 2005/0118501 to Hashimoto et al.), in further view of Jiang (US 2013/0122346 to Jiang et al.) and Kim (US 2015/0380778 to Kim et al.).
	Regarding Claim 17, Choi teaches:
a mounting base 322/324 and a contact unit 322a/324b, wherein the contact units are configured to be in contact with each other (Figs. 3-4)
	Choi does not explicitly teach that the mounting base provides a “mounting hole” to receive the contact unit, but Choi also does not explicitly teach how to mount the switch on the sides of the cells. Roh, from the same field of invention, regarding a circuit breaker responsive to battery swelling, teaches a mounting base with a mounting hole (Figs. 4 and 5a) for receiving a portion of a contacting assembly that is responsive to swelling. It would have been obvious to one of ordinary skill in the art to provide a mounting base with a mounting hole on the side of a battery, since Kim does not explicitly teach how to mount the switch, and it was known in the art that providing a mounting base with a mounting hole for complementary parts of a similar switch was one way to secure them relative to each other. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 


Allowable Subject Matter
The subject matter of claims 6-12 and 18-20 are allowable over the prior art.
Claims 6-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 requires “wherein the contact units of the first connecting assembly and the second connecting assembly each comprose: an eleastic member fitting in the mounting of the mounting base […].” Choi is directed towards a switch with an asymmetric structure, with no clear elastic member in a mounting hole of the  mounting base. Kim, relied upon for rejecting claim 5, is also an asymmetric structure. The prior art of record does not teach the claimed combination of features and there is no motivation, suggestion, teaching, or other obviousness rationale found there that would render obvious the claimed combination, requiring both assemblies to have an elastic member with a through hole holding a contact portion movably disposed in the through hole with the other elements of the independent claim. Claim 7 depends on claim 6. Claim 18 is substantially similar to claim 6. Claim 19 depends on claim 18.
	Claim 8 requires a temperature relay connected with the contact unit, not taught by Choi and not rendered obvious by the prior art of record in combination with the other features of the claim. Claims 9-10 depend on claim 8. Claim 20 is substantially similar to claim 8.
	Claim 11 requires a “one-to-one correspondence” between the connecting assemblies, amongst other limitations, that is not taught by Choi and does not appear to be rendered obvious by the cited prior art of record. Choi teaches a specific switch structure which can also turn off in response further swelling (see e.g. para 0043). Claim 12 depends on claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2004/0247994
2007/0054157
2010/0247980
2011/0037430
2011/0039147
2014/0127549
2014/0248523
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/MICHAEL L DIGNAN/Examiner, Art Unit 1723